                                                                             Page 1 of 3


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION




RONTARIAN WRIGHT,
DC # 124563,

      Petitioner,

v.                                                         4:19cv450–WS/MJF

SECRETARY OF DOC,

      Respondent.



               ORDER DISMISSING PETITIONER’S PETITION
                    FOR WRIT OF HABEAS CORPUS

      Before the court is the magistrate judge's report and recommendation (ECF

No. 3) docketed September 13, 2019. The magistrate judge recommends that

Petitioner’s petition for writ of habeas corpus be DISMISSED for lack of

jurisdiction. Petitioner has filed objections (ECF No. 5) to the magistrate judge’s

report and recommendation, along with his request to invoke jurisdiction and his

Individualized Service Plan.

      The magistrate judge recommends dismissal of Petitioner’s § 2254 petition

as an unauthorized successive petition. Petitioner’s failure to obtain permission
                                                                              Page 2 of 3


from the Eleventh Circuit prior to filing the his § 2254 petition operates as a

jurisdictional bar that precludes this court’s consideration of the petition. 28 U.S.C.

§ 2244(b)(3)(A); Burton v. Stewart, 549 U.S. 147, 152, 157 (2007). Indeed,

without jurisdiction, this court “is powerless to continue” and is required to dismiss

the petition. Univ. of S. Alabama v. Am. Tobacco Co., 168 F.3d 405, 410 (11th Cir.

1999); Hubbard v. Campbell, 379 F.3d 1245, 1247 (11th Cir. 2004) (district court

was “obliged” to dismiss petitioner’s unauthorized second or successive petition

because subject matter jurisdiction was lacking).

      The magistrate judge also recommends that a certificate of appealability

(“COA”) be denied. Ordinarily, an appeal may not be taken to the circuit court

from the “final order” in a habeas proceeding unless a COA has been issued. 28

U.S.C. § 2553(c)(1) The Eleventh Circuit, however, has explained that a COA is

not required to appeal a dismissal for lack of subject matter jurisdiction. United

States v. Palmer, 773 F. App’x 576, 576 (11th Cir. 2019); Hubbard, 379 F3d. at

1247 (holding that dismissal of a § 2254 habeas petition as an unauthorized

successive petition is not a “final order” within the meaning of § 2253; no COA is

required to appeal such an order of dismissal).

      The court having reviewed the matter before it, it is ORDERED:

      1. The magistrate judge’s report and recommendation (ECF No. 3) is
                                                                             Page 3 of 3


ADOPTED and incorporated by reference into this order.

      2. Petitioner’s petition for writ of habeas corpus (ECF No. 1) is DISMISSED

without prejudice for lack of subject matter jurisdiction.

      3. The clerk shall enter judgment stating: “Rontarian Wright’s petition for

writ of habeas corpus is DISMISSED without prejudice for lack of subject matter

jurisdiction.”

      DONE AND ORDERED this             4th    day of        October   , 2019.




                                 s/ William Stafford
                                 WILLIAM STAFFORD
                                 SENIOR UNITED STATES DISTRICT JUDGE
